OPINION
By HAMILTON, J.
In 1928, appellee, when a very small child, was injured in an automobile accident, and in 1937 filed this action, while still a minor, through his father and next friend.
The trial resulted in a verdict at the hands of the jury for the sum of $2000.00, on which judgment was entered.
Defendant appealed on questions of law.
An examination of the record discloses no prejudicial error.
Complaint is made of the charge of the court concerning the award of damage. The charge complained of is as follows:
“The court will say to you that in case you find in favor of the plaintiff, and fix the amount to which he is entitled, that amount is entitled to interest from August 31, 1928.”
The statement as to the interest is incorrect, as plaintiff would be entitled to interest from the date of the judgment only. Cleveland Ry. v Williams, 115 Oh St 584.
However, the erroneous statement by the court could not have prejudiced the defendant. The court did not tell the jury to calculate the interest and put it in their verdict, and there is nothing in the record to show it did so. The fact may be that the jury returned a smaller verdict, believing it would draw interest for a long period of time.
We find no prejudicial error in the record, and the judgment is affirmed.
ROSS, PJ, and MATTHEWS, J, concur.